           Case 1:20-cv-08571-JPC Document 39 Filed 02/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SU BE,                                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-CV-8571 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
COMCAST CORPORATION and MAGELLAN                                       :
HEALTH SERVICES, INC.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff filed the Complaint in this case using an abbreviation of her name, Su Be, rather

than her full name. (See Dkt. 1 ¶ 9.) On January 27, 2021, the Court ordered Plaintiff to file a letter

explaining why the Court should allow Plaintiff to proceed in this manner and not order disclosure

of Plaintiff’s name. (Dkt. 30.) The Court also invited Defendants to respond to Plaintiff’s letter by

February 9, 2021. (Id.) Plaintiff filed her letter on February 1, 2021. (Dkt. 32.) No Defendant

filed a letter in opposition.

        “[W]hen determining whether a plaintiff may be allowed to maintain an action under a

pseudonym, the plaintiff’s interest in anonymity must be balanced against both the public interest

in disclosure and any prejudice to the defendant.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d

185, 189 (2d Cir. 2008). There is a presumption that a plaintiff will proceed under her own name.

United States v. Pilcher, 950 F.3d 39, 45 (2d Cir. 2020) (per curiam) (“In Sealed Plaintiff, we held

that pseudonyms are the exception and not the rule, and in order to receive the protections of

anonymity, a party must make a case rebutting that presumption.”).

        The Second Circuit has directed district courts to consider ten factors in balancing these
            Case 1:20-cv-08571-JPC Document 39 Filed 02/23/21 Page 2 of 4




competing interests:

                 (1) whether the litigation involves matters that are highly sensitive
                 and of a personal nature;

                 (2) whether identification poses a risk of retaliatory physical or
                 mental harm to the party seeking to proceed anonymously or even
                 more critically, to innocent non-parties;

                 (3) whether identification presents other harms and the likely
                 severity of those harms, including whether the injury litigated
                 against would be incurred as a result of the disclosure of the
                 plaintiff’s identity;

                 (4) whether the plaintiff is particularly vulnerable to the possible
                 harms of disclosure particularly in light of his age;

                 (5) whether the suit is challenging the actions of the government or
                 that of private parties;

                 (6) whether the defendant is prejudiced by allowing the plaintiff to
                 press his claims anonymously, whether the nature of the prejudice
                 (if any) differs at any particular stage of the litigation, and whether
                 any prejudice can be mitigated by the district court;

                 (7) whether the plaintiff’s identity has thus far been kept
                 confidential;

                 (8) whether the public’s interest in the litigation is furthered by
                 requiring the plaintiff to disclose his identity;

                 (9) whether, because of the purely legal nature of the issues
                 presented or otherwise, there is an atypically weak public interest in
                 knowing the litigants’ identities; and

                 (10) whether there are any alternative mechanisms for protecting the
                 confidentiality of the plaintiff.

Id. at 42 (citing Sealed Plaintiff, 537 F.3d at 189-90). The decision whether to allow a party to

proceed anonymously is within the sound discretion of the district court. Sealed Plaintiff, 537 F.3d

at 190.

          After careful review of the relevant factors, the Court finds that Plaintiff has met her burden


                                                    2
          Case 1:20-cv-08571-JPC Document 39 Filed 02/23/21 Page 3 of 4




of rebutting the presumption that she will proceed under her own name. The Court finds that factors

one, three, four, five, six, seven, and ten listed above weigh in Plaintiff’s favor. With regard to the

first factor, this case entails highly sensitive and personal matters involving Plaintiff’s daughter’s

mental health, which allegedly manifested in several ways, including thoughts of suicide. (Dkt. 1

¶ 16.) As for the third factor, Plaintiff argues that public disclosure of her name could exacerbate

Plaintiff’s daughter’s alleged medical conditions, and the Court accepts this as true. The fourth

factor cuts in Plaintiff’s favor because, even though Plaintiff is not a minor, her minor daughter’s

health is at the center of this action. The fifth and sixth factors also weigh in Plaintiff’s favor

because this suit does not involve a public institution, and there is evidentially little or no prejudice

to Defendants because no Defendant has opposed Plaintiff’s request. Plaintiff’s identity has been

kept confidential so far, so the seventh factor also weighs in her favor. Finally, as for the tenth

factor, the Court is unaware of any alternative mechanisms to protect Plaintiff’s identity.

        Nonetheless, the Court finds that factors two, eight, and nine weigh slightly against Plaintiff.

As for the second factor, Plaintiff concedes that “[i]t seems doubtful that identification of

[P]laintiff’s daughter creates a risk of ‘retaliatory’ (as opposed to self-inflicted) harm.” (Dkt. 32 at

2.) With regard to the eighth and ninth factors, the Court recognizes that the public has a right to

know who is using the courts, see Sealed Plaintiff, 537 F.3d at 189, and that, even though this action

at its core seems to involve an issue of law, some facts may well be disputed as this litigation

proceeds. Still, none of these factors, individually or collectively, outweigh the factors that cut in

favor of Plaintiff.

        Although Plaintiff’s daughter would be able to proceed via an abbreviation even if the Court

denied Plaintiff’s request, see Fed. R. Civ. P. 5.2(a)(3), at least one court has recognized that

“[s]ince a parent must proceed on behalf of a minor child, the protection afforded to the minor


                                                   3
          Case 1:20-cv-08571-JPC Document 39 Filed 02/23/21 Page 4 of 4




would be eviscerated unless the parent was also permitted to proceed using initials.” P.M. v. Evans-

Brant Cent. Sch. Dist., No. 08 Civ. 168A, 2008 WL 4379490, at *3 (W.D.N.Y. Sept. 22, 2008).

The Court is persuaded by this and notes that the Second Circuit has approved pseudonyms in

similar circumstances. See Smith v. Edwards, 175 F.3d 99, 99 n.1 (2d Cir. 1999) (“For the sake of

the privacy of plaintiff’s child, pseudonyms for plaintiff and his family are employed throughout

this opinion.”).

       In sum, the Court finds that after weighing the factors outlined in Sealed Plaintiff v. Sealed

Defendant, 537 F.3d 185, Plaintiff may proceed under the abbreviation “Su Be” and her daughter

may be referred to as “So Be.”

       SO ORDERED.

Dated: February 22, 2021                            __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                4
